 446DECISIONS OF NATIONALPatio Foods,Inc.andInternational Union ofElectrical,Radio and Machine Workers,AFL-CIO. Case 23-CA-2353.June 16,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn December 5, 1966, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel andRespondent filed exceptions to the Trial Examiner'sDecision and supporting briefs, and Respondentfiledcross-exceptions to the General Counsel'sexceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. I The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record' in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Patio Foods,Inc.,SanAntonio,Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'Respondent contends that the Trial Examiner was biased andprejudiced and that as a result it was denied a fair hearing Wehave carefully examined the record and the argument made byRespondent in support of its contention, and are satisfied, on thebasis of the entire record, that the contention is without merit'Respondent's request for oral argument is denied since therecord and the briefs adequately present the issues and thepositions of the partiesLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon charges filedApril 13 and May 9, 1966, by the International Union ofElectrical, Radio and Machine Workers, AFL-CIO, hereinthe IUE or the Union, against Patio Foods, Inc., hereinPatio or the Respondent, the General Counsel issued acomplaint and amended complaint alleging Respondentviolated Section 8(a)(1) and (3) of the Act. The answerdenied the commission of any unfair labor practices.This proceeding, with all parties represented, was heardby me at San Antonio, Texas, on August 11 and 12, 1966.At the conclusion of the hearing the parties were givenleave to file briefs and briefs were received from theGeneral Counsel and the Respondent.Upon the entire record in this case and from myobservation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation having its principalplace of business at San Antonio, Texas, where it isengaged in the manufacture, processing, sale, anddistributionof food products. Annually it sells anddistributes products valued in excess of $50,000 to placesoutside the State of Texas and purchases materials valuedin excess of $50,000 from places outside the State ofTexas.The Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe IUEis a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe General Counsel contends that the Respondentviolated the Act by:(1)Promulgating, on July 1, 1964, and thereaftermaintaining and enforcing rule 131 providing for dismissalfor "Solicitation on Company Time for Any Cause orPurpose Not Expressly Approved by the Management."(2)Enforcing said rule to prevent distribution of unionliterature in nonworking areas on nonworking time.(3)Physically interfering with and threatening to arrestemployees distributing literature in nonworking areas onnonworking time and threatening to suspend them anddischarging them for such activity.(4)Demanding, in vulgar language, that an employeeremove herself from company property.B. The TestimonyAlice Jordan was employed in the enchilada departmentof Patio until April 11, 1966. She testified' that on that daythe department closed down about 4:45 p.m. (regularIJoint Exh 22 Jordan was a completely credible witness and, in fact, there islittle serious dispute in the testimony of the witnesses165 NLRB No. 63 PATIO FOODSclosing time was 5 pm.) because of a shortage of tortillas.She and Rachel Villarreal, another employee, left thestorage frozen shipping building and went through gates 1and 2 (see Joint Exh. 1) to Military Drive where two unionorganizers, Freund and Javior, and an employee namedLupe Hernandez had union literatures to distribute toemployees when they left work. Both Jordan and Villarrealtook the literature and then reentered the plant passingback through both gates 1 and 2. There were guards atboth gates, D. C. Robinson employed by Stanley SmithDetectives, Incorporated, at gate 2 and W. E. Murphy anemployee of Patio described as gate receptionist at gate 1.The witness testified that most of the employees leavingthe plant would use the same route although, since theemployees' parking lot lay between gates 1 and 2, all wouldnot continue by foot through gate 2. After passing gate 1they began distributing the literature to the otheremployees who were leaving the plant Murphy askedthem if they had permission to pass out the literature andwhen told they had permission from the union organizers,Murphy told them Stumberg (H. E. Stumberg, Jr., generalmanager of Patio) had not given them permission andwould "get mad." They continued to distribute theliterature and Murphy blew a whistle and motioned for theguard at gate 2, Robinson, to come over. Robinson reachedJordan as she was passing out the pamphlet to anotheremployee, grabbed the pamphlet out of her hand, andpulled her around by the arm. Robinson told her she wasnot supposed to be passing out pamphlets in that area andJordan told him she had a right to do it. At this time the 5o'clock whistle blew and Stumberg and W. R. Green, plantsuperintendent, came from the building. Stumberg askedJordan what she thought she was doing and when she toldhim she was distributing union literature he told her shehad no right to do it on his property. Stumberg told her toget off of the plant property and then ordered them into hisoffice.When Jordan and Villarreal refused to leave, hethreatened to call the police and then told them not toreport for work the next day. Stumberg and Green thenwent back into the plant.In "a few seconds" Stumberg and Green came back andStumberg told them they were breaking "a long-time setregulation" and then told them they were fired. The girlscontinued to distribute the pamphlets as they left theplant. As they were leaving Jordan told Green they, likeMacArthur, would return and that she had the guts toreturn. Green told her to "get out in the street with herguts."While Jordan and Villarreal were distributing thepamphlets in an area marked an "x" on Joint Exhibit 1, atruck was unloading at an adjacent dock. The unloadingwas being performed by a crew of Patio's employees underthe direction of Abel Santos, in charge of the storage andfrozen shipping department. (The location of the trailerthey were loading is shown on Joint Exh. 1.) The trailerwas situated close to the area where Jordan and Villarrealwere distributing their literature and it was the testimonyof Santos and Samuel Serenil that the employees whowere loading the truck stopped work when the distribution' Joint Exh 3Serenil testified that Jordan tried to give him a pamphlet butthat he refused Jordan denied that she attempted to give anyliterature to any employee working on the truck and I credit herdenialApart from the fact that Jordan was a credible witnessthere would have been no reason to stop distributing to employeesleaving the plant to go to the truck Sereml's testimony was notsupported by any other employee447"began and watched the argument between Jordan andStumberg and Green.4 It was also the testimony of LupeCasillas, in charge of warehousing and receiving, thatabout 12 employees in his department stopped work towatch the distribution and the argument. These employeesquit work at 5 p.m.Ifind no such substantial discrepancies between thetestimony of the General Counsel's witnesses and thosecalled by Respondent as to require further review. Thetestimony of Jordan was corroborated by her coworkerVillarreal and it is not, as to the general pattern andsequence of events, contradicted.C. ConclusionsTwo contentions of the General Counsel may bedisposed of without ado. The contention that an employermay not promulgate a rule forbidding solicitation oncompanytimeisabsurd.The distinction between aprohibition against solicitation on company time and oneagainstsolicitationon company property has beenobserved since, in labor law, "the memory of man runnethnot to the contrary."' It has become hackneyed andshopworn from application by the Board and the courts,including the U.S. Supreme Court.'' The allegation thatrule 13 violates the Act must be dismissed.The second contention which merits quick dismissal isthat which asserts a separate violation of Section 8(a)(1) inGreen's use of the word "guts" in ordering Jordan offcompany property. The General Counsel, with as fine adisplay of nice-nellyism as this Examiner has recentlyencountered, contends that the use of the word "guts" (thewordwas first used by Jordan herself) constitutedvulgarity. By implication the use of vulgarity in addressingan employee engaged in union activity isa per seviolationof the Act. The theory is novel as well as lofty-minded but,apart from the fact that there are words which spring tomind which would have fitted the situation and whichmight have been subject to the charge of vulgarity, I do notfind vulgarity barred by the Act, nor any requirement thatan employer observe the etiquette of the nunnery inspeaking to his employees. The Board has a sufficientburden in enforcing the statute without the addedimpositionof implementing the rules of behaviorestablished by either Amy Vanderbilt or Emily Post.Irecommend dismissal of paragraph 9(h) of thecomplaint insofar as it refers to the use of vulgarlanguage. 7The relevant and material issue in the case is whetherthe conduct of Jordan and Villarreal on April 11 wasprotected by the Act. That determination in turn restsupon whether they were, when engaged in passing out thepamphlets, in a nonworking area and on nonworking timeand were not interfering with employees who were onworking time.Ido not find lengthy discussion required. Jordan andVillarreal were distributing the pamphlets on the path ofegress from the plant to Military Drive. It was, of course,company property but it could scarcely be called aPeyton Packing Company, Inc, 49 NLRB 828Republic Aviation Corporation v N L R B,324 U S 793,N L R B v United Steelworkers of America, CIO [Nutone,Inc.]andN L R B v Avondale Mills,357 U S 3577For a discussion of vulgarity and its impact see the TrialExaminer's Decision inLouisville Chair Company, Inc ,161NLRB 358, section C, 1 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking area in the sense that term is generally employed.It is true that a truck was loading adjacent to the path andthat another truck was loading at the canned goodswarehouse" and testimony establishes that men at bothareas stopped work to watch the argument between Jordanand Stumberg and Green. I do not think this sufficient toconstitute the area used by employees going to or leavingfrom work as a working area. Certainly the distribution ofthe pamphlets did not prevent or interfere with work of theloaders. It is true that they were distracted by the ensuingscene but it was the responsibility of their supervisors tosee that work continued. Assuming the activity of Jordanand Villarreal was lawful and protected, the responsibilityfor the distraction should be that of Stumberg and Green,who unlawfully interfered with that activity. I also find thatJordan and Villarreal were on their own time when thisactivity occurred. Admittedly work in their departmenthad ceased and they had, after permission had beenobtained by their supervisor, been released for the day.Under these circumstances I find it immaterial whetherthey were paid for the last 10 or 15 minutes or not. Theywere free to go home, to repair to the nearest tavern, orwhatnot. It was, then, their privilege to engage insolicitation of the other employees who had been releasedand were leaving the plant. I find that Respondentunlawfully interfered with this activity by:(1)Robinson's conduct in stopping Jordan and taking apamphlet from her hand and ordering her to ceasesolicitation.9(2)Stumberg's direction to Jordan and Villarreal toleave his property and distribute literature in the street.(3)Stumberg's threat to call the police and place themunder arrest and his order that they not report for work thefollowing day.(4)The discharge of Jordan and Villarreal for engagingin the distribution of the literature.By the conduct set forth in (1), (2), and (3), above, theRespondent violated Section 8(a)(1),1° and by the conductset forth in (4), above, it violated Section 8(a)(3) and (1) ofthe Act.IV.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that Respondent discharged Alice Jordanand Rachel Villarreal in violation of Section 8(a)(3) and (1)of the Act, I shall recommend that they be offered full andimmediate reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges. I shall also recommend thatRespondent make them whole for any loss of pay they mayhave suffered by reason of the discrimination practicedagainst them in accordance with the formula of F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings and conclusionsand upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.By enforcing its "Solicitation Rule" to prevent thedistribution of union literature in nonworking areas onnonworking time; by physically interfering with thedistribution of said literature in nonworking areas onnonworking time; and by threatening to suspend and toarrest employees for engaging in the distribution of unionliterature as aforesaid, the Respondent violated Section8(a)(1) of the Act.2.By discharging Alice Jordan and Rachel Villarrealfor engaging in protected concerted activity in order todiscourage union activity,the Respondent violated Section8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERIt is recommended that Patio Foods, Inc., San Antonio,Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully enforcing its "Solicitation Rule" bypreventing the distribution of union literature innonworkingareasonnonworking time; physicallyinterferingwith the distribution of said literature innonworking areas on nonworking time; and threatening tosuspend and arrest employees for engaging in thedistribution of said literature in nonworking areas onnonworking time.(b)Discriminating against any employee in regard to hishireor other tenure or condition of employment todiscouragemembership in InternationalUnionofElectrical, Radio and Machine Workers, AFL-CIO, or anyother labor organization, by discharging or otherwiseterminating his employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Alice Jordan and Rachel Villarreal full andimmediate reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges and make each of them wholefor any loss of pay she may have suffered by reason of thediscrimination practiced against her in the manner setforth in that portion of this Decision entitled "TheRemedy."(b)NotifyAliceJordan and Rachel Villarreal ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary for the computation of any backpay8See Joint Exh 110While the suspension of Jordan and Villarreal was a violationAlthough Robinson was an employee of a plant securityof Section 8(a)(3), no separate finding will be made since it isservice and not of Patio, I find him to be agent of Patio in thisencompassed within the finding of an unlawful discharge undersituation acting within the scope of his authoritythat section. PATIO FOODSwhich may become due under this Recommended Order.(d)Post atits plant atSan Antonio, Texas, copies of theattached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director fcrRegion 23, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 12It is further recommended that all allegations of thecomplaint not specifically found to be in violation of theAct shall be dismissed." In the event that this RecommendedOrderis adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."II In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National Lab rRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT enforce our "Solicitation Rule" so astostopour employees from distributing unionpamphlets in nonworking areas on nonworking time.WE WILL NOT physically interfere with thedistribution of union literature by our employees innonworking areas on nonworking time.449WE WILL NOT threaten to arrest or to suspend fromemployment any employees because they aredistributingunionliterature in nonworking areas onnonworking time.WE WILL NOT discharge any employee because heor she has distributed union literature in nonworkingareas on nonworking time.WE WILL NOT discharge any employee todiscourage membership in or activity on behalf ofInternational Union of Electrical, Radio and MachineWorkers. AFL-CIO.WE WILL offer Alice Jordan and Rachel Villarrealtheir jobs back without loss of seniority or other rightsand privileges and pay them for any loss of pay theymay have suffered since they were fired.WE WILL NOT in any othermanner interfere with,restrain, or coerce any of our employees in theexercise of their right to self-organization, to form,join, or assist International Union of Electrical, Radioand Machine Workers, AFL-CIO, or any other labororganization.All of our employees are free to become or remain, or torefrain from becoming or remaining. members of theabove-named or any other labor organization.PATIO FOODS,INC.(Employer)DatedBy(Representative)(Title)Note:We will notify any of the above-namedemployeesifpresentlyservingin the Armed Forces of the UnitedStates of their rightto full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This noticemustremain posted for 60 consecutive daysfrom the date ofposting and mustnot be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliancewith its provisions, theymay communicatedirectly with the Board'sRegionalOffice, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-0611.